Xarch 25, 1939


Honorable Eaco Walter
County Attorney
Taylor county
Abilene, Texae
Dear Sir:
                            Opinion No. O-302
                            ke:  Xhether CoxnIssIonerslCourt
                            should pay the gre&un on County
                            Superintendent'sbond and If not,
                            who Is to pay saine,or out of what
                            funds should It be ?aId?
          Your request for an opInIon.on the above stated ques-
tion has been received by this office. Your letter reads in
part as follows:
         "Mom McGehee Is County Superintendentor Schools
          In Taylor County, Texas,.and Is required under
        . the law to.nake a one thousand dollar bond.
          Maryland Casualty Company has made his bond
          for $1,000 whlah hss been approved by the
          Comleslonersl Court, and has oharged a pre-
          mium of $18.50 for making this bond.
            "Taylor County pays the premIu31on bonds exe-
             cuted by other officials In the court house.
             Under the law shculd tile aounty also pay the
             premium on 5fr.BcGehee's bozxias they have
             the other officials In the court house? If
             Taylor County is not obligatedto say the
             prenium on this bond, who is supposed to pay
             sazm, and out of what funds should this be
             paid?"
            ;zticle 2689 of the SevIsed‘CI+IlStatutes   provides:
            "The county superintendentshall first take
             the official oathand shall enter into a
                C’
                 x :                      i.,




HonorableEsco Xalter, Xarch 25, 1939, Page 2


          bond of the sum of one thousand dollars,
          with good and sufffclent sureties, to be my-
          able to and approved by the coxnlssloners~
          court) conditionedupon the faithful perfor=-
          ante of his duties. Any SW collected on a
          forreiture or said bond shall beoome a part
          of the'avaIlab1.ecounty school fund."
    ~-    Article 3899 or the Revised Civil Statutes,which
provides ior all reasonable expenses necessary in the pro-~
                                Includingpremluns on offi-
per and legal aondftct~.bi-office
cial bonds and the costs of surety bonds for deputies,
applies only to the oiilclals specIfIaallynamed or designated
In,ArtIole3883. The County Superintendentof public instruc-
tions Is not named in Article 3883, thersl'oreArticle 3899 supra
would not ?=Ispplleable rsicitlveto the County Superintendent
of public InstructIons.
          kiter a careful search and Investigationof statutes
we are unable to find any statute'whlch~authorlzesthe'CozmIs-
sloners' Court to pay the premium on the official bond oi the
County Superintendentor public Instructions.
          You are respeotfillyadvised that It is the opinion
of this Departmentthat the Commissioners*. Court has no author-
ity to pay the prsmIn on the otflclalbond on the County
Superintendentof public lnstructIonsout of any County funds
and the County Superintendentof public f'undswould be per-
sonally liable snd shbuld pay the premium on his otflclal bond.
            Trusting that the foregoing anTera your Inquiry,we
remain.
                                       Yours very truly
                          \          AlTOFmY c-amAL OF TEXAS


                       (Signed)      By Ardell ;:'IllIaius
                                             'Ardell xilllains
                                                    Assistant
Ah':
   bbb
AE?ROVXD:
X. F. Moore       (SQned)
XEST ASSSISTANTXPTORNEY GENERAL